Citation Nr: 0900021	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dental trauma, tooth 
#9, for purposes of eligibility for dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from August 1954 to August 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
of the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).
 
The Board notes that, in his August 2004 claim for service 
connection for dental trauma to a left upper front tooth, the 
veteran indicated that he was seeking service connection both 
for VA dental treatment and for purposes of any compensation 
for which he would be eligible.  Following the notice of 
disagreement the veteran submitted in January 2005, the RO 
interpreted the claim as solely for eligibility for dental 
treatment.  The veteran should have an opportunity to clarify 
whether he intended the statement that he "just" wanted VA 
repair of the tooth to restrict his claim to dental 
eligibility.  This claim is REFERRED to the RO for any action 
necessary.  

The veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in November 2008.  


FINDING OF FACT

The veteran's service dental records are entirely consistent 
with his testimony and a statement from a fellow former 
service member that a crown was placed on tooth #9 during 
service as the result of trauma. 


CONCLUSION OF LAW

Dental trauma to tooth #9 was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 17.161 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the 
decision below is favorable to the veteran's claim for 
eligibility for dental treatment of tooth #9, no further 
discussion of the VCAA is required.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.   38 
C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered 
disabling conditions, but may be considered service connected 
solely for establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination will 
be made as to whether it is due to a combat wound or other 
service trauma, or whether the veteran was interned as a 
prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  Trauma, as defined for purposes of dental 
treatment eligibility, connotes damage caused by the 
application of sudden, external force, brought to bear 
outside a clinical setting sustained a sudden trauma.  For 
these purposes, the term "service trauma" does not include 
the intended effects of therapy or restorative dental care 
and treatment provided during a veteran's military service.  
38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

In his August 2004 claim, the veteran stated that a "cap" 
was placed on a left upper front tooth in service after the 
veteran was assaulted by another service member.  The veteran 
has testified that he does not recall the name of the 
servicemen who assaulted him, but he recalls that the 
individual was punished with 14 days of hard labor.  The 
veteran has further testified that he believes that 
administrative records of punishments assigned on the ship to 
which he was assigned would document that the veteran was 
assaulted or that the incident occurred.  The veteran 
specifically testified that he was questioned at an Executive 
Officer's Inquiry which was probably conducted in late April 
1955 or early May 1955.  The veteran testified that the 
proceeding was different than a Captain's Mast.  The 
veteran's representative argues that further attempts to 
search for ship's records are required, since no records of 
non-judicial punishment for the veteran's ship have yet been 
associated with the claims file.  The representative noted 
that, although the RO had requested such records, the period 
for which the search was requested covered many months, and 
the RO was requested to narrow the search period.  

The veteran's dental records are entirely consistent with the 
contention that his left front tooth was broken as a result 
of trauma.  Initial examination of the veteran's teeth 
conducted in August 1954 discloses that the veteran had 
fillings in several teeth, but the notations of abnormality 
disclose no filling or abnormality of tooth #9, or of any 
front tooth.  No notation of any type is noted for teeth #6 
though #11 or #22 through #27.  In September 1954, tooth #31 
was extracted.  The veteran was not again seen for dental 
treatment until May 1955, which the veteran contends was 
shortly after the assault occurred in which tooth #9 was 
broken.  The May 1955 dental treatment is described as "zno 
(zinc oxide)-crown."  For purposes of information only, and 
without reliance thereon, the Board notes that zinc oxide, 
mixed with eugenol, is used as a temporary filling, 
impression, or cementing material.  Stedman's Medical 
Dictionary 1998-99 (27th ed. 2000).  

The dental treatment records thereafter reflect, as to tooth 
#9, that the veteran returned in July 1995 underwent root 
canal treatment, without anesthesia.  The veteran thereafter 
was seen for tooth #9 in February 1956, when the veteran 
underwent apical root canal surgery with anesthesia (apico).  
These notations are consistent with the veteran's testimony 
that the "cap" on his tooth was replaced in service twice 
before the restoration was successful, and then the crown 
lasted many years.  

The veteran has submitted a sworn statement from RJP, who 
states that he was stationed on the ship on which the veteran 
served.  RJP stated that he was with the veteran when the 
veteran was assaulted, and stated that one of the veteran's 
teeth was broken.  

The dental treatment records disclose that the veteran did 
not require a crown or a root canal for any tooth other than 
tooth #9, although he did have fillings placed in several 
teeth in the back of his mouth, and had extraction of molars.  
In particular, no dental disease of any other tooth at the 
front of the veteran's mouth, on either the mandible or the 
maxilla, that is, teeth #6 though #11 or # 22 through #28, 
was treated at any time during the veteran's service or was 
noted as having any abnormality at the time of separation 
dental examination in June 1958.  These records are entirely 
consistent with the veteran's testimony that tooth #9 was 
affected by a type of "trauma" as the term is defined for 
purposes of eligibility for dental treatment, since there was 
no filling, restoration or treatment of tooth #9 prior to the 
date on which a crown was required.   

There is no item of evidence which is inconsistent with or 
contradicts the veteran's statements or testimony or the 
written statement of RJP.  Tooth #9 was in good condition and 
required no treatment of any type prior to May 1955.  The 
fact that a crown was the first treatment of tooth #9, 
followed soon thereafter by a root canal, is inconsistent 
with the expected course of non-traumatic dental disease, and 
contrasts with the good condition of the surrounding teeth.  

The evidence is essentially in equipoise.  Because all the 
medical evidence of record is consistent the veteran's 
allegation, the Board is giving the benefit of the doubt to 
the veteran and attributing the need for treatment of tooth 
#9 in service to trauma as defined for purposes of dental 
eligibility.  38 U.S.C.A. § 5107(b).  The appeal for 
eligibility for dental treatment for a left front upper tooth 
designated as tooth #9 may be granted.


ORDER

Eligibility for dental treatment for a left front upper tooth 
designated as tooth #9 is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


